Citation Nr: 0007598	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  94-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


REMAND

The veteran served on active duty from October 1970 to July 
1972.  A July 1996 decision of the Board of Veterans' Appeals 
(Board) reopened the veteran's claim for service connection 
for post-traumatic stress disorder (PTSD) based on new and 
material evidence and remanded the claim to the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, for additional development, to include an attempt 
to obtain verification of the veteran's claimed stressor.  
The case is again before the Board for adjudication.

The Board notes that an October 1999 letter from the Director 
of the Department of the Army Center for Unit Records 
Research, a June 1972 unit history of the 215th Composite 
Service Battalion and a 1971 Senior Officer's Debriefing 
Report of the Office of the Commanding General, 101st 
Airborne Division, were added to the record in November 1999, 
subsequent to the RO's most recent consideration of the issue 
on appeal in May 1999.  The veteran has not waived his right 
to have this evidence initially considered by the RO.  
38 C.F.R. §§ 19.37(a), 20.1304(c) (1999).

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be requested by 
the RO to provide the names, addresses 
and approximate dates of treatment for 
any health care provider, including VA, 
who may possess additional records 
pertinent to the issue on appeal.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the claims folders, 
all records noted by the veteran that are 
not currently on file.

2.  Thereafter, the RO should review the 
claims folders and should undertake any 
other indicated development.  The RO 
should then readjudicate the issue of 
entitlement to service connection for 
PTSD based on all evidence received since 
its most recent consideration of the 
veteran's claim.
3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



